DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 has been considered by the examiner.
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The first line of [0024] is improper grammar, “vehicle” should be replaced with “vehicles”.
The end of [0049] appears to have a typo “unacceptable” should be changed to “acceptable”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chen et al. (CN 111092503 A, hereinafter “Chen”). 
Regarding claim 1, Chen teaches a rotor assembly of a motor configured to be rotatable relative to a stator (“According to another aspect of the present application, a reluctance motor is provided, including a motor rotor and a motor stator, where the motor rotor is the above-mentioned motor rotor”, [0022]) , the rotor assembly comprising: a permanent magnet rotor segment (Fig. 1, 6) comprising permanent magnets (Fig. 1, 7), the permanent magnet rotor segment configured to be rotatable by a magnetic field generated by the permanent magnets (examiner notes that this effect is achieved by the previously outlined structure); and 

    PNG
    media_image1.png
    207
    513
    media_image1.png
    Greyscale

a reluctance rotor segment (Fig. 1, 3) comprising a plurality of flux barriers (Fig. 1, 4), the reluctance rotor segment configured to be rotatable with the permanent magnet rotor segment (examiner notes that this implied by the term “rotor”),
wherein the permanent magnet rotor segment and the reluctance rotor segment are axially stacked relative to each other (“In order to solve the above problems, the present application provides a motor rotor, which includes rare earth permanent magnet segments and synchronous reluctance segments arranged in the axial direction” [0009]) so that at least a part of a first torque ripple generated by the permanent magnet rotor segment and at least a part of a second torque ripple generated by the reluctance rotor segment cancel each other 
(“The motor rotor in this application adopts a structure in which rare earth permanent magnet segments and synchronous reluctance segments are mixed, and combines the advantages of rare earth permanent magnet motors and synchronous reluctance motors. By adding synchronous reluctance to the end of the rare earth permanent magnet segment rotor The segment rotor can effectively utilize the large magnetic flux leakage formed by the high magnetic density of the rare earth rotor, improve the air gap magnetic density of the synchronous reluctance rotor, thereby improving the overall cost performance of the motor, optimizing the axial magnetic density of the motor, and reducing the magnetic flux leakage at the end of the permanent magnet rotor to ease the local magnetic density saturation of the motor iron core, reduce the motor torque ripple, and improve the power factor and efficiency”, [0035]). 
Regarding claim 2, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment does not include the permanent magnets in the flux barriers (Fig. 1, notice that 7 is not present on the reluctance segments 3). 
Regarding claim 5, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment is a synchronous reluctance rotor (“In order to solve the above problems, the present application provides a motor rotor, which includes rare earth permanent magnet segments and synchronous reluctance segments arranged in the axial direction” [0009]).
Regarding claim 6, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein the permanent magnets of the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment comprise one or more rare earth permanent magnets (“In order to solve the above problems, the present application provides a motor rotor, which includes rare earth permanent magnet segments and synchronous reluctance segments arranged in the axial direction” [0009]).
Regarding claim 8, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein a pole of the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment comprises one or more of the permanent magnets forming a V shape (“The permanent magnet 7 can also be in other structures and forms, such as V-shape or trapezoid”, [0056]). 
Regarding claim 9, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment comprises: flux paths (Fig. 1, 5) configured to direct magnet flux along a central-pole axis of the reluctance rotor segment; and the flux barriers (Fig. 1, 4) (“A magnetic conducting channel 5 is formed between the magnetic flux barriers 4”, [0040]) extending along a different direction from the flux paths.
Regarding claim 10, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein at least one of the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment comprises a part substantially perpendicular (Fig. 1, horizontal middle section of flux barrier 4) to an interpole axis (can be pictured as a line slicing radially through the rotor segment) of the reluctance rotor segment. 
Regarding claim 11, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein each of the flux barriers (Fig. 1, 4) of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment comprises: a middle barrier part (Fig. 1, the middle horizontal section of 4) substantially perpendicular to an interpole axis of the reluctance rotor segment; and one or more end barrier parts (Fig. 1, diagonal end sections of 4) angled toward an outer surface of the reluctance rotor segment.
Regarding claim 12, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment generates the second torque ripple which is reverse torque ripple against the first torque ripple generated by the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment (this effect is achieved by the structure already outlined of a reluctance rotor with flux barriers axially next to the permanent magnet rotor)
(“The motor rotor in this application adopts a structure in which rare earth permanent magnet segments and synchronous reluctance segments are mixed, and combines the advantages of rare earth permanent magnet motors and synchronous reluctance motors. By adding synchronous reluctance to the end of the rare earth permanent magnet segment rotor The segment rotor can effectively utilize the large magnetic flux leakage formed by the high magnetic density of the rare earth rotor, improve the air gap magnetic density of the synchronous reluctance rotor, thereby improving the overall cost performance of the motor, optimizing the axial magnetic density of the motor, and reducing the magnetic flux leakage at the end of the permanent magnet rotor to ease the local magnetic density saturation of the motor iron core, reduce the motor torque ripple, and improve the power factor and efficiency”, [0035], in other words the inventors used this arrangement so that the torque ripple of the reluctance rotor to cancel the torque ripple of the permanent magnet rotor). 
Regarding claim 13, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment generates the first torque ripple which is reverse torque ripple against the second torque ripple generated by the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment (this effect is achieved by the structure already outlined of a reluctance rotor with flux barriers axially next to the permanent magnet rotor)
(“The motor rotor in this application adopts a structure in which rare earth permanent magnet segments and synchronous reluctance segments are mixed, and combines the advantages of rare earth permanent magnet motors and synchronous reluctance motors. By adding synchronous reluctance to the end of the rare earth permanent magnet segment rotor The segment rotor can effectively utilize the large magnetic flux leakage formed by the high magnetic density of the rare earth rotor, improve the air gap magnetic density of the synchronous reluctance rotor, thereby improving the overall cost performance of the motor, optimizing the axial magnetic density of the motor, and reducing the magnetic flux leakage at the end of the permanent magnet rotor to ease the local magnetic density saturation of the motor iron core, reduce the motor torque ripple, and improve the power factor and efficiency”, [0035], in other words the inventors used this arrangement so that the torque ripple of the reluctance rotor to cancel the torque ripple of the permanent magnet rotor). 
Regarding claim 14, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein a length of the reluctance rotor segment is different from a length of the permanent magnet rotor segment (“Preferably, the stacking height of the single-segment rare earth permanent magnet segment 1 is Lx, and the stacking height of the single-segment synchronous magnetoresistive segment 2 is Ly, where 0.8 ≤ (Lx/Ly) ≤ 1”, [0053]) (an arrangement where 0.8 ≤ (Lx/Ly) < 1 would result in a length of the reluctance rotor segment being different from a length of the permanent magnet rotor segment). 
Regarding claim 15, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein a length of the reluctance rotor segment is identical to a length of the permanent magnet rotor segment (“Preferably, the stacking height of the single-segment rare earth permanent magnet segment 1 is Lx, and the stacking height of the single-segment synchronous magnetoresistive segment 2 is Ly, where 0.8 ≤ (Lx/Ly) ≤ 1”, [0053]) (an arrangement where (Lx/Ly) = 1 would result in a length of the reluctance rotor segment being identical to a length of the permanent magnet rotor segment).
Regarding claim 16, Chen teaches the rotor assembly of the motor of claim 1. Chen further teaches wherein the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment comprises magnet retention slots, wherein the permanent magnets are disposed in or on the magnet retention slots (Fig. 1, see unlabeled slots on 6 where magnets 7 insert into).
Regarding claim 17, Chen teaches a rotor assembly of a motor configured to be rotatable relative to a stator, the rotor assembly comprising: a rare earth permanent magnet 
a synchronous reluctance rotor segment (Fig. 1, 3) comprising a plurality of flux barriers (Fig. 1, 4) and not comprising the rare earth permanent magnets,
wherein the rare earth permanent magnet rotor segment and the synchronous reluctance rotor segment are axially stacked relative to each other (“In order to solve the above problems, the present application provides a motor rotor, which includes rare earth permanent magnet segments and synchronous reluctance segments arranged in the axial direction” [0009]). 
Regarding claim 19, Chen teaches the rotor assembly of the motor of claim 17. Chen further teaches wherein at least a part of a first torque ripple generated by the rare earth permanent magnet rotor segment and at least a part of a second torque ripple generated by the synchronous reluctance rotor segment cancel each other (this effect is achieved by the structure already outlined of a reluctance rotor with flux barriers axially next to the permanent magnet rotor)
(“The motor rotor in this application adopts a structure in which rare earth permanent magnet segments and synchronous reluctance segments are mixed, and combines the advantages of rare earth permanent magnet motors and synchronous reluctance motors. By adding synchronous reluctance to the end of the rare earth permanent magnet segment rotor The segment rotor can effectively utilize the large magnetic flux leakage formed by the high magnetic density of the rare earth rotor, improve the air gap magnetic density of the synchronous reluctance rotor, thereby improving the overall cost performance of the motor, optimizing the axial magnetic density of the motor, and reducing the magnetic flux leakage at the end of the permanent magnet rotor to ease the local magnetic density saturation of the motor iron core, reduce the motor torque ripple, and improve the power factor and efficiency”, [0035], in other words the inventors used this arrangement so that the torque ripple of the reluctance rotor to cancel the torque ripple of the permanent magnet rotor). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mitsuda et al. (US 20210265882 A1, hereinafter “Mitsuda”).
Regarding claim 3, Chen teaches the rotor assembly of the motor of claim 1.
Chen does not teach wherein material different from a core of the reluctance rotor segment is disposed in the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment.
Mitsuda teaches a rotor segment with a plurality of flux barriers (Fig. 6, 22a) wherein the flux barriers are filled with a material different than the rotor core (“The slits 22 may be filled with, for example, a resin or a heat dissipating material, which has a lower permeability than a permeability of a material itself for forming the first rotor unit 201 and the second rotor unit 202”, [141]). 

    PNG
    media_image2.png
    507
    522
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor assembly of Chen by filling the flux barriers with a material different than the reluctance segment core as taught by Mitsuda.
This would have the advantage of either providing greater mechanical stability to the barriers if they were filled with resin, or creating an extra cooling system in the device if the barriers were filled with a heat dissipating material.
Regarding claim 18, Chen teaches the rotor assembly of the motor of claim 17.
Chen does not teach wherein material different from a core of the reluctance rotor segment is disposed in the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment.
Mitsuda teaches a rotor segment with a plurality of flux barriers (Fig. 6, 22a) wherein the flux barriers are filled with a material different than the rotor core (“The slits 22 may be filled with, for example, a resin or a heat dissipating material, which has a lower permeability than a permeability of a material itself for forming the first rotor unit 201 and the second rotor unit 202”, [141]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor assembly of Chen by filling the flux barriers with a material different than the reluctance segment core as taught by Mitsuda.
This would have the advantage of either providing greater mechanical stability to the barriers if they were filled with resin, or creating an extra cooling system in the device if the barriers were filled with a heat dissipating material.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sugiura et al. (US 20210249920 A1, hereinafter “Sugiura”). 
Regarding claim 4, Chen teaches the rotor assembly of the motor of claim 1. 
Chen does not teach wherein one or more other magnets are disposed in the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment.
Sugiura teaches a rotor segment with magnets (Fig. 2, 2) placed inside of flux barriers (Fig. 2, 3 and 4).

    PNG
    media_image3.png
    627
    546
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor assembly of Chen by placing a permanent magnet inside of the flux barriers of the reluctance motor as taught by Sugiura.
This would have the advantage of increasing the magnetic force of the reluctance motor while maintaining the presence of the flux barriers for directing the magnetic force. 
Claim 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Subhra et al. (US 20210013753 A1, hereinafter “Subhra”). 
Regarding claim 7, Chen teaches the rotor assembly of the motor of claim 1. 
Chen does not teach wherein the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment comprises one or more other flux barriers around a central-pole axis of the permanent magnet rotor segment.
Subhra teaches a permanent magnet rotor segment (Fig. 3, 30) that includes flux barriers (Fig. 3, 80) around a central-pole axis (Fig. 3, can be visualized as a radial line through 68) of the permanent magnet rotor segment.

    PNG
    media_image4.png
    386
    429
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor assembly of Chen by placing flux barriers around a central-pole axis of the permanent magnet rotor segment as taught by Subhra. 
This would have the advantage of further reducing torque ripple (“The flux barriers 80 and pockets of nonmagnetic material shape the flux density in the airgap, thus effecting the magnitude and harmonic content of cogging, back-EMF and torque ripple. In particular the flux barriers 80 shape the cogging and back-EMF of each of the V-shaped interior permanent magnets 52 and the Bar-shaped interior permanent magnets 52 so that the combined assembly has reduced cogging and back-EMF harmonics leading to reduced torque ripple”, [0024]). 
Regarding claim 20, Chen teaches the rotor assembly of the motor of claim 17. 
Chen does not teach wherein one or more of other flux barriers are disposed around a central-pole axis of the rare earth permanent magnet rotor segment.
Subhra teaches a permanent magnet rotor segment (Fig. 3, 30) that includes flux barriers (Fig. 3, 80) around a central-pole axis (Fig. 3, can be visualize as a radial line through 68) of the permanent magnet rotor segment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor assembly of Chen by placing flux barriers around a central-pole axis of the permanent magnet rotor segment as taught by Subhra. 
This would have the advantage of further reducing torque ripple (“The flux barriers 80 and pockets of nonmagnetic material shape the flux density in the airgap, thus effecting the magnitude and harmonic content of cogging, back-EMF and torque ripple. In particular the flux barriers 80 shape the cogging and back-EMF of each of the V-shaped interior permanent magnets 52 and the Bar-shaped interior permanent magnets 52 so that the combined assembly has reduced cogging and back-EMF harmonics leading to reduced torque ripple”, [0024]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834        

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834